DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 - 7, drawn to an apparatus for transmitting recommended at least one insurance product to a user device associated with a user, classified in G06Q 40/08.
II. Claims 8 - 14, drawn to a method for transmitting, to a user device associated with a user, recommendations for at least one insurance product having active incentives, classified in G06Q 40/08
III. Claims 15 - 20, drawn to a method for transmitting, to a user device associated with a user, a recommendation related to one or more candidate items, classified in G06Q 40/08.
The inventions are independent or distinct, each from the other because:
The following inventions are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
Inventions I and II:  In the instant case, subcombination I has separate utility such as determining an adequate insurance coverage level for each item of a plurality of items; determining a current insurance coverage level for each item of the plurality of items; determine whether each item of the plurality of items is adequately insured; in response to determining that at least one of the plurality of items is not adequately insured, determining at least one insurance product to recommend to a user associated 
In the instant case, subcombination II has separate utility such as determining, based on the analysis of the home inventory, one or more candidate items to recommend to the user; and determining an adequate insurance coverage level for each item of: the plurality of items in the home inventory, and the one or more candidate items; determining, based on the plurality of items in the home inventory and the one or more 33Attorney Docket No.: 006591.02290/US (PATENT APPLICATION) candidate items and corresponding appropriate insurance coverage levels, determining at least one insurance product having active incentives; and transmitting, to a user device associated with the user, recommendations for the at least one insurance product having active incentives.
See MPEP § 806.05(d).
Inventions I and III:  In the instant case, subcombination I has separate utility such as generating, in a database, a home inventory comprising an identification of each item of a plurality of items covered under an existing insurance policy; determining an adequate insurance coverage level for each item of a plurality of items; determining a current insurance coverage level for each item of the plurality of items; determine whether each item of the plurality of items is adequately insured; in response to determining that at least one of the plurality of items is not adequately insured, determining at least one insurance product to recommend to a user associated with the home inventory; and transmitting the recommended at least one insurance product to a user device associated with the user.
subcombination III has separate utility such as analyzing, by a computing device, a home inventory comprising an identification of each item of a plurality of items covered under an existing insurance policy associated with a user; determining, based on demographic information associated with the user, a demographic classification for the user; determining, based on the demographic classification and the analysis of the home inventory, one or more candidate items to recommend to the user; and transmitting, to a user device associated with the user, a recommendation related to the one or more candidate items..  
See MPEP § 806.05(d).
Inventions II and III:  In the instant case, subcombination II has separate utility such as generating, in a database, a home inventory comprising an identification of each item of a plurality of items covered under an existing insurance policy; determining, based on the analysis of the home inventory, one or more candidate items to recommend to the user; and determining an adequate insurance coverage level for each item of: the plurality of items in the home inventory, and the one or more candidate items; determining, based on the plurality of items in the home inventory and the one or more  (PATENT APPLICATION)candidate items and corresponding appropriate insurance coverage levels, determining at least one insurance product having active incentives; and transmitting, to a user device associated with the user, recommendations for the at least one insurance product having active incentives.
In the instant case, subcombination III has separate utility such as analyzing, by a computing device, a home inventory comprising an identification of each item of a plurality of items covered under an existing insurance policy associated with a user; 
See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
The examiner has not contacted the applicant for election over telephone due to the complex nature of the election/restriction requirement (see MPEP §812.01 (R-3)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186.  The examiner can normally be reached on Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3692



/SARA C HAMILTON/Primary Examiner, Art Unit 3692